                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DARRELL K. WILLIAMS, ADC #092508                                                       PLAINTIFF

v.                                Case No. 5:19-cv-00257-KGB

WENDY KELLEY, Director, ADC, et al.                                                 DEFENDANTS

                                              ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 6). Judge Deere recommends that plaintiff Darrell K. Williams’

claims be dismissed without prejudice. No objections have been filed, and the deadline for filing

objections has since passed. After careful consideration, the Court finds no reason to alter or reject

Judge Deere’s recommendations.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 6). The Court dismisses without prejudice Mr.

Williams’ complaint. Dismissal of this action constitutes a “strike” within the meaning of 28

U.S.C. § 1915(g). Finally, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from the Order and Judgment entered in this case would not be taken in good faith.

       It is so ordered this 27th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
